Devens, J.
The motion of the defendant to quash the complaint is based upon the theory that its allegations are vague and indefinite, and also that no unlawful and criminal intent on the part of the defendant is alleged. The allegations as to the place where and the time when the offence was committed are entirely specific, and no allegation of an unlawful or criminal intent was necessary. The statute expressly forbids the act which the defendant was charged with committing, and the complaint follows its language. Whether the defendant intended *315to violate the statute or not, if she committed the act charged she was liable to the penalty which was imposed thereby. Pub. Sts. c. 207, § 13. Commonwealth v. Farren, 9 Allen, 489. Commonwealth v. Waite, 11 Allen, 264. The motion was properly overruled. Exceptions overruled.